Citation Nr: 1760575	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-15-110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for transverse fracture of the fifth digit with degenerative joint disease seen in the first metatarsal phalangeal joint, right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for transverse fracture of the fifth digit with degenerative joint disease seen in the first metatarsal phalangeal joint of the right foot, and rated this at 10 percent from April 12, 2011.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Veteran stated at the hearing that he experiences right foot symptoms in areas other than the fifth and first digits, as well as hip pain possibly related to his foot disability.  The Board requests that the RO mail VA Form 21-526 to the Veteran, should he wish to file claims for service connection for any remaining right foot disability or any hip disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requests a rating higher than 10 percent for a service-connected disability of the fifth and first digits of his right foot.  The claim must be remanded for consideration of additional symptoms the Veteran alleged at the hearing, as well as consideration of orthotics prescribed since the most recent VA examination.

At a September 2014 VA right foot examination, the Veteran complained of foot pain when walking and while in bed at night.  On examination, he had no pain and no loss of function in his foot, though he reported pain and difficulty walking for extended periods during flare-ups.  The examiner noted that the Veteran required no custom orthotic inserts or shoe modifications and did not use a cane as a normal mode of locomotion.  Overall, the examiner stated that the Veteran "can perform his day to day activities."

VA treatment notes from 2015 and 2016 show that the Veteran was prescribed orthotics and that he had pain-free range of motion in all of the toes on his right foot except the first toe.  

At the hearing in May 2017, the Veteran reported pain in all toes on his right foot at all times, with pain from the first toe radiating to the other toes; inability to bend any toes on his right foot; difficulty walking up stairs or to his car; inability to sleep more than five hours per night due to foot pain; and use of a cane when he leaves his house.

When a claimant alleges that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that a new medical examination is needed "where the condition was previously service connected and rated, and the claimant subsequently asserts that a higher rating is justified due to an increase in severity since the original rating"); VAOPGCPREC 11-95 (Apr. 7, 1995).  Given the Veteran's report of increased symptoms and the prescription of orthotics since the September 2014 VA examination, another VA examination is needed to assess impairment caused by the Veteran's first and fifth right toe disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the level of severity of the service-connected disability in his first and fifth right toes.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examination must include range of motion testing of the first and fifth right toes, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors. The examiner must also indicate any other impairment resulting from the Veteran's service-connected disability.  A complete rationale must accompany all medical opinions presented. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

